Order denying application in the nature of a writ of error coram nobis affirmed. The form of the court’s statement — that defendant was entitled to a lawyer of his own choice — -was as explicit as that approved in People v. Fink (8 A D 2d 859, cert. den. 361 U. S. 920). Further, defendant was asked if the court’s statement of his rights was “ clear ” and, again, whether he understood his “ right to a lawyer ”, and to each question he replied, “Yes, sir.” Finally, the record compiled upon the hearing afforded defendant is sufficient to establish a competent and intelligent waiver. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.